 


114 HRES 405 IH: Calling on the Council for the Accreditation of Educator Preparation to modify its accreditation standards to prevent the standards from negatively impacting Alaska Native and American Indian teacher candidates.
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS
1st Session
H. RES. 405 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Mr. Young of Alaska (for himself and Mr. Takai) submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Calling on the Council for the Accreditation of Educator Preparation to modify its accreditation standards to prevent the standards from negatively impacting Alaska Native and American Indian teacher candidates. 
 
 
Whereas Alaska Natives and American Indians are underrepresented in the profession of teaching; Whereas Alaska Native and American Indian students benefit academically from the cultural perspectives of Alaska Native and American Indian teachers; 
Whereas Alaska Native and American Indian teachers often serve as positive role models for Alaska Native and American Indian students; Whereas increasing the number of Alaska Native and American Indian teachers working in native communities empowers tribes, benefits native youth, and strengthens tribal self-sufficiency; 
Whereas the Council for the Accreditation of Educator Preparation is the sole accrediting body for educator preparation programs at institutions in the United States; Whereas the Council approved new accreditation standards in 2013 and plans for the standards to be fully implemented by 2016;  
Whereas the Council’s 2013 accreditation standards require that institutions, when accepting candidates to their schools of education, ensure that the group average performance on assessments such as the ACT and SAT is— (1)in the top 50 percent from 2016–2017; 
(2)in the top 40 percent of the distribution from 2018–2019; and (3)in the top 33 percent of the distribution by 2020; 
Whereas because of social and economic barriers, the average ACT and SAT scores of Alaska Natives and American Indians are disproportionately lower than other categories of students; Whereas Alaska Native and American Indian students have disproportionately inadequate access to exam preparation opportunities and 21st century technology and are less likely to take the ACT or SAT than other categories of students; 
Whereas no definitive research or data has shown that performance on the SAT or ACT is an effective indicator of a prospective student’s likelihood of success in an educator preparation program or as a teacher; Whereas the Council’s 2013 accreditation standards will force institutions to accept fewer Alaska Native and American Indian students in order to retain their accreditation, resulting in continued low representation of Alaska Natives and American Indians serving as teachers; 
Whereas the Federal Government has a trust responsibility to support the education of Alaska Natives and American Indians; and Whereas the Council should recognize the negative impact of its standards on Alaska Native and American Indian teacher candidates: Now, therefore, be it 
 
That the House of Representatives calls on the Council for the Accreditation of Educator Preparation to— (1)consult with tribes and native organizations; 
(2)jointly develop changes to its accreditation standards to ensure that Alaska Native and American Indian teacher candidates will not be negatively impacted by such standards; and (3)adopt changes to its accreditation standards expeditiously. 
 
